UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 TearLab Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: TEARLAB CORPORATION 9980 Huennekens St ., Suite 100 San Diego, California 92121 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS AND PROXY STATEMENT To the Stockholders of TearLab Corp.: Notice is hereby given that the Annual Meeting of the Stockholders (“Annual Meeting”) of TearLab Corporation, will be held on June 19, 2015 at 8:30 a.m. Eastern Daylight Time at the offices of Torys LLP, 79 Wellington Street West, 33rd Floor, Toronto, Ontario, Canada for the following purposes: 1. To elect eight directors for a one-year term to expire at the 2016 Annual Meeting of Stockholders.Our present Board of Directors has nominated and recommends for election as director the following persons: Elias Vamvakas Anthony E. Altig Thomas N. Davidson, Jr. Adrienne L. Graves Paul M. Karpecki Richard L. Lindstrom Donald E. Rindell Brock J. Wright 2. To approve an amendment to the 2002 Stock Incentive Plan to increase the shares reserved thereunder by 1,000,000 shares. 3. To ratify the selection of Mayer Hoffman McCann P.C. as our independent auditors for the fiscal year ending December 31, 2015. 4. To vote, on an advisory basis, regarding the compensation of the named executive officers for the year ended December 31, 2014, as set forth in this proxy statement. 5. To transact such other business as may be properly brought before our Annual Meeting or any adjournment thereof. We have also elected to provide access to our proxy materials over the Internet under the Securities and Exchange Commission's “notice and access” rules. We believe these rules allow us to provide you with the information you need while reducing our delivery costs and the environmental impact of the Annual Meeting. Our Board of Directors has fixed the close of business on April 24, 2015, as the record date for the determination of stockholders entitled to notice of and to vote at our Annual Meeting and at any adjournment or postponement thereof. Our proxy materials were first sent or given on April 30, 2015, to all stockholders as of the record date. Whether or not you expect to be at our Annual Meeting, please complete, sign and date the Proxy you received in the mail and return it promptly .You may vote over the Internet, by telephone or, if you request to receive printed proxy materials, by mailing a proxy or voting instruction card. You may also vote your shares during the Annual Meeting. Please review the instructions on each of your voting options described in this proxy statement, as well as in the Notice of Internet Availability of Proxy Materials or proxy card you received by mail. All stockholders are cordially invited to attend the meeting. By Order of the Board of Directors, /s/ Elias Vamvakas Elias Vamvakas Chairman of the Board April 30, 2015 PROXY STATEMENT FOR 2 TABLE OF CONTENTS PROXY STATEMENT 1 PROPOSAL 1: ELECTION OF DIRECTORS 2 Information Regarding Directors 2 Board Meetings 4 Committees of the Board 4 Director Nomination Process 5 Communications with the Board of Directors 6 Code of Business Conduct and Ethics 6 Corporate Governance Documents 7 Report of the Audit Committee 7 Principal Accounting Fees and Services 9 Director Attendance at Annual Meetings 9 Director Independence 9 Board Leadership Structure 9 Board Role in Risk Oversight 10 Board of Directors’ Recommendation 10 EXECUTIVE AND BENEFICIAL OWNERSHIP INFORMATION 11 Our Executive Officers 11 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 11 Equity Compensation Plan Information 13 Certain Relationships and Related Transactions 13 PROPOSAL 2: AMENDMENT OF THE 2 14 Summary of the 2002 Stock Incentive Plan 14 Number of Awards Granted to Employees, Directors and Consultants 17 Federal Tax Aspects 17 Board of Director’s Recommendation 18 PROPOSAL 3: RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS 19 Audit Committee Policy Regarding Pre-Approval of Audit and Permissible Non-Audit Services of Our Independent Auditors 19 Board of Directors’ Recommendation 19 PROPOSAL 4: ADVISORY VOTE ON EXECUTIVE COMPENSATION 20 Compensation Program and Philosophy 20 Board of Directors’ Recommendation 20 EXECUTIVE COMPENSATION 21 Compensation Discussion and Analysis 21 Summary Compensation Table 28 Grants of Plan-Based Awards 29 Outstanding Equity Awards at Fiscal Year-End 29 Option Exercises in 2014 30 Equity Compensation Plan Information 30 Compensation of Directors 31 Compensation Committee Interlocks and Insider Participation 33 -i- Directors’ and Officers’ Liability Insurance 33 Employment Contracts and Certain Transaction-based Contracts 33 Estimated Payments Upon Termination or Change in Control 34 Report of the Compensation Committee 35 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 36 STOCKHOLDER PROPOSALS 36 ANNUAL REPORT 36 HOUSEHOLDING OF PROXY MATERIALS 36 OTHER BUSINESS 36 -ii- TEARLAB CORPORATION 9980 Huennekens St ., Suite 100 San Diego, California 92121 PROXY STATEMENT The Board of Directors of TearLab Corp., a Delaware corporation, or the Company, is soliciting the Proxy for use at our Annual Meeting of Stockholders to be held on June 19, 2015 at 8:30 a.m. Eastern Daylight Time at the offices of Torys LLP, 79 Wellington Street West, 33rd Floor, Toronto, Ontario, Canada and at any adjournments or postponements thereof. Details regarding the meeting and the business to be conducted are described in the Notice of Internet Availability of Proxy Materials you received in the mail and in this proxy statement.We have also made available a copy of our 2014 Annual Report to Stockholders with this proxy statement.We encourage you to read our Annual Report.It includes our audited consolidated financial statements and provides information about our business and products. We have elected to provide access to our proxy materials over the internet under the Securities and Exchange Commission’s “notice and access” rules.We believe that providing our proxy materials over the internet increases the ability of our stockholders to connect with the information they need, while reducing the environmental impact of our Annual Meeting. All stockholders who find it convenient to do so are cordially invited to attend the meeting in person.In any event, please complete, sign, date, and return the Proxy. A proxy may be revoked by written notice to the Secretary of the Company at any time prior to the voting of the proxy, or by executing a subsequent proxy prior to voting or by attending the meeting and voting in person.Unrevoked proxies will be voted in accordance with the instructions indicated in the proxies, or if there are no such instructions, such proxies will be voted (1) for the election of our Board of Directors’ nominees as directors, (2) to approve an amendment to the 2002 Stock Incentive Plan to increase the shares reserved thereunder by 1,000,000 shares, (3) for the ratification of the selection of Mayer Hoffman McCann P.C. as our independent auditors, and (4) for, on an advisory basis, the compensation of our named executive officers for the year ended December 31, 2014.Shares represented by proxies that reflect abstentions or include “broker non-votes” will be treated as present and entitled to vote for purposes of determining the presence of a quorum.Abstentions have the same effect as votes “against” the matters, except in the election of directors.“Broker non-votes” do not constitute a vote “for” or “against” any matter and thus will be disregarded in the calculation of “votes cast.” Stockholders of record at the close of business on April 24, 2015, or the Record Date, will be entitled to vote at the meeting or vote by proxy using the Proxy Card that was mailed to you with the Notice of Internet Availability of Proxy Materials.As of the Record Date, 33,658,153 shares of our common stock, par value $0.001 per share, were outstanding.Each share of our common stock is entitled to one vote.A majority of the outstanding shares of our common stock entitled to vote, represented in person or by proxy at our Annual Meeting, constitutes a quorum.A majority of the shares present in person or represented by proxy at our Annual Meeting and entitled to vote thereon is required for the election of directors, approval of an amendment of the Company’s 2002 Stock Incentive Plan, ratification of the selection of Mayer Hoffman McCann P.C. as our independent auditors for the fiscal year ending December 31, 2015, and approval of the compensation of our named executive officers for the year ending December 31, 2014. The cost of preparing the Notice of Annual Meeting and Proxy Statement, and mailing the Notice of Internet Availability of Proxy Materials and Proxy, will be borne by us.In addition to soliciting proxies by mail, our officers, directors and other regular employees, without additional compensation, may solicit proxies personally or by other appropriate means.It is anticipated that banks, brokers, fiduciaries, other custodians, and nominees will forward proxy soliciting materials to their principals, and that, upon request, we will reimburse such persons’ out-of-pocket expenses. -1- PROPOSAL 1 ELECTION OF DIRECTORS Our Amended and Restated Bylaws authorize the number of directors to be not less than five and not more than nine.Our Board of Directors currently consists of eight members.Each of our directors is elected for a term of one year to serve until his or her successor is duly elected and qualified or until his or her earlier death, resignation or removal.The eight nominees for election to our Board of Directors at our upcoming Annual Meeting of the Stockholders are Elias Vamvakas, Anthony E. Altig, Thomas N. Davidson, Jr., Adrienne L. Graves, Paul M. Karpecki, Richard L. Lindstrom, Donald E. Rindell, and Brock J. Wright, each of whom is presently a member of our Board of Directors. A plurality of the votes of the shares present in person or represented by proxy at the Annual Meeting and entitled to vote on the election of directors is required to elect directors.If no contrary indication is made, Proxies in the accompanying form are to be voted for our Board of Directors’ nominees or, in the event any of such nominees is not a candidate or is unable to serve as a director at the time of the election (which is not currently expected), for any nominee who shall be designated by our Board of Directors to fill such vacancy.Each person nominated for election has agreed to serve if elected and the Board of Directors has no reason to believe that any nominee will be unable to serve. Information Regarding Directors The information set forth below as to the nominees for director has been furnished to us by the nominees: Nominees for Election to the Board of Directors Name Age as of 4/1/15 Position Elias Vamvakas 56 Chairman of the Board and Chief Executive Officer Anthony E. Altig 59 Director Thomas N. Davidson, Jr. 55 Director Adrienne L. Graves 61 Director Paul M. Karpecki 47 Director Richard L. Lindstrom 67 Director Donald Rindell 63 Director Brock Wright 55 Director Elias Vamvakas has been the Chairman of the Board of Directors of TearLab Corporation since June 2003 and the Chief Executive Officer and Secretary of TearLab from July 2004 until October 2008 and again since June 2009. Mr. Vamvakas co-founded TLC Vision, an eye care services company, where he was the Chairman from 1994 to June 2006, and he was the Chief Executive Officer from 1994 to July 2004. Since November 2006, Mr. Vamvakas has been a member of the Board of Directors of TearLab Research, Inc. Mr. Vamvakas has been the Chairman of the board for Greybrook Capital, a Toronto-based private equity firm. Mr. Vamvakas also serves on the boards of several of Greybrook’s portfolio companies. Additionally, Mr. Vamvakas is the Chairman of Brandimensions Inc. and Nulogx Inc. Mr. Vamvakas was named to “Canada’s Top Forty Under Forty” in 1996. In 1999, he was named Ernst & Young’s Entrepreneur of the Year for Ontario in the Emerging Category and Canadian Entrepreneur of the Year for Innovative Partnering. In 2000, Mr. Vamvakas was recognized by Profit Magazine for managing one of Canada’s fastest growing companies. Mr. Vamvakas received a B.Sc. degree from the University of Toronto in 1981. As our Chief Executive Officer, Mr. Vamvakas is specially qualified to serve on the Board because of his detailed knowledge of our operations and market. Anthony E. Altig has been a member of TearLab Corporation’s Board since January 2009. Mr. Altig is the Chief Financial Officer at Biotix Holdings, Inc., a company that manufactures microbiological and molecularbiological consumables. From December 2004 to June 2007, Mr. Altig served as the Chief Financial Officer of Diversa Corporation (subsequently Verenium Corporation), a public company focused on enzyme technology. Prior to joining Diversa, Mr. Altig served as the Chief Financial Officer of Maxim Pharmaceuticals, Inc., a public biopharmaceutical company, from 2002 to 2004. From 2000 to 2001, Mr. Altig served as the Chief Financial Officer of NBC Internet, Inc., an internet portal company, which was acquired by General Electric. Mr. Altig’s additional experience includes his role as the Chief Accounting Officer at USWeb Corporation, as well as his experience serving biotechnology and other technology companies during his tenure at both PricewaterhouseCoopers and KPMG. In addition, Mr. Altig serves as a director for Ventrus Biosciences. Mr. Altig is a former member of the Board of Directors of Optimer Pharmaceuticals and MultiCell Technologies, Inc. Mr. Altig received a B.A. degree from the University of Hawaii.Mr. Altig’s experience as Chief Financial Officer of several public companies brings to the Board perspective regarding financial and accounting issues. -2- Thomas N. Davidson, Jr. has been a member of TearLab Corporation’s Board since January 2011. Since 1997, Mr. Davidson has been the Chief Executive Officer and majority shareholder of Nisim International, a manufacturer of hair and skin care products. Mr. Davidson has been the managing partner of Quarry Hill Partners, a holding company for a diversified group of manufacturing companies since June 2000. Mr. Davidson has been the principal owner and operator of several other companies including Speedy Printing Centers, Quarry Hill Foundry Supplies, Optiplas Films, and Eco II Plastics. Mr. Davidson is currently on the boards of Brandimensions Inc., Clemmer Steelcraft Technologies Inc., and Nu-Tech Precision Metals. Mr. Davidson is also on the boards of the YPO Ontario Chapter, Canadian Franchise Association, Ducks Unlimited, and Fishing Forever Foundation. From 1999 to 2010, Mr. Davidson served on the Board of Directors for Synergex International Corporation, previously a Toronto Stock Exchange listed company, where he served as a member of the audit committee. Mr. Davidson also previously served on the board of the Canadian Association of Family Enterprise. Mr. Davidson has a BSc from Michigan State University in Geological Engineering. Mr. Davidson’s extensive business background makes him a valuable addition to the Board. Adrienne L. Graves, Ph.D. has been a member of TearLab Corporation’s Board since April 2005. From 2002 to 2010, Dr. Graves was President and Chief Executive Officer of Santen Inc., and Dr. Graves is currently a strategic advisor for Santen. Prior to joining Santen, Dr. Graves spent nine years with Alcon Laboratories, Inc., beginning in 1986 as a Senior Scientist. Dr. Graves was named Associate Director of Alcon’s Clinical Science Division in 1992 and then Alcon’s Director of International Ophthalmology in 1993. Dr. Graves is the author of over thirty research papers and is a member of a number of professional associations, including the Association for Research in Vision and Ophthalmology, the American Academy of Ophthalmology, the American Glaucoma Society, and Women in Ophthalmology. She also serves on the boards of the American Academy of Ophthalmology Foundation, the Pan-American Association of Ophthalmology, the American Association for Cataract and Refractive Surgery, the Glaucoma Research Foundation, and the Corporation Committee for the Brown University Medical School. Dr. Graves also co-founded Ophthalmic Women Leaders. Dr. Graves received her B.A. in psychology with honors from Brown University, received her Ph.D. in psychobiology from the University of Michigan, and completed a postdoctoral fellowship in visual neuroscience at the University of Paris. Dr. Graves brings to the Board a long history of experience in the field of ophthalmology and business strategy. Paul M. Karpecki, O.D., FAAO has been a member of TearLab Corporation’s Board since March 2010. Also, he has been a Director of Ocular Disease Research at Koffler Vision Group since March 2009. In 2007, Dr. Karpecki started with the Cincinnati Eye Institute in Corneal Services after spending five years as the Director of Research for the Moyes Eye Clinic in Kansas City. Dr. Karpecki serves as the Chair of the Refractive Surgery Advisory Committee to the American Ophthalmology Association (“AOA”) and on the AOA Meetings Executive Committee. He has lectured in more than three hundred symposia covering four continents and was the first optometrist to be invited to both the Delphi International Society at Wilmer-Johns Hopkins and the National Eye Institute’s dry eye committee. A noted educator and author, Dr. Karpecki is the Chief Clinical Editor for the Review of Optometry Journal. He is a past President of the Optometric Council on Refractive Technology and serves on the board for the charitable organization, Optometry Giving Sight. Dr. Karpecki received his doctorate of optometry from Indiana University and completed a Fellowship in Cornea and Refractive Surgery at Hunkeler Eye Centers in affiliation with the Pennsylvania College of Optometry in 1994. Dr. Karpecki’s experience in optometry and specialization in dry eye disease make him a valuable addition to the Board. Richard L. Lindstrom, M.D. has been a member of TearLab Corporation’s Board since September 2004. Dr. Lindstrom has served as a director of TLC Vision since 1996 and as a director of LaserVision Centers, Inc. since November 1995. Since 1979, Dr. Lindstrom has been engaged in the private practice of ophthalmology and is a founder, a director, and an attending surgeon at Minnesota Eye Consultants P.A., a provider of eye care services. Dr. Lindstrom has served as Associate Director of the Minnesota Lions Eye Bank since 1987. He is also a medical advisor for several medical device and pharmaceutical manufacturers. Dr. Lindstrom has been a director for Onpoint Medical Diagnostics, Inc. since 2010. Dr. Lindstrom is also currently on the boards of Acufocus, Inc., Wavetec Vision, RevitalVision, LLC, and Lindstrom Environmental, Inc., each of which is a private company. Dr. Lindstrom is a past President of the International Society of Refractive Surgery, the International Intraocular Implant Society, the International Refractive Surgery Club, and the American Society of Cataract and Refractive Surgery. From 1980 to 1989, he served as a Professor of Ophthalmology at the University of Minnesota, and he is currently an Adjunct Professor Emeritus in the Department of Ophthalmology at the University of Minnesota. Dr. Lindstrom received his Doctor of Medicine, Bachelor of Arts, and Bachelor of Sciences degrees from the University of Minnesota. Dr. Lindstrom’s background in ophthalmology gives him a perspective that is helpful to the Board for understanding the TearLab’s product market. Donald E. Rindell has been a member of TearLab Corporation’s Board since September 2008 and was on the Board of TearLab Research, Inc. between March 2006 and December 2010. Mr. Rindell is currently Managing Director of Camino International, LLC, a consulting practice for Business and Product Development for drug delivery therapeutics and medical devices. He most recently served as Senior Director of Corporate Development at Amylin Pharmaceuticals, which was purchased by Bristol Myers Squibb, from2005 to 2014. At Amylin, he led a number of key global transactions with partners including Shionogi Pharmaceuticals, BIOCON, Takeda Pharmaceuticals and selected device delivery companies. Mr. Rindell has previously held senior executive positions at CardioNet, Advanced Tissues Sciences, Braun/Thermoscan, Hybritech, and Syntex. Mr. Rindell received his B.A. degree in Economics from the College of Wooster and an M.B.A. from Pepperdine University Graduate School of Business. Mr. Rindell’s years of experience in the medical device field are very valuable to TearLab as it works through regulatory requirements and marketing. -3- Brock J. Wright , BSc, MD, FRCPC, MBA has been a member of TearLab Corporation’s Board since August 2010. Dr. Wright has been the Senior Vice-President of Clinical Services since October 2008 and Chief Medical Officer of the Winnipeg Regional Health Authority since January 2000. Dr. Wright has been an Assistant Professor in the Department of Community Health Sciences since 1990, and he is a member of the board of Diagnostic Services Manitoba, a publically funded organization responsible for laboratory services for the province of Manitoba. Since 2012, Dr. Wright has been the Chair of the Provincial Medical Leadership Council in Manitoba. Dr. Wright was the Associate Dean of Clinical Affairs for the Faculty of Medicine at the University of Manitoba between 2008 and 2012. Dr. Wright served as the Chief Operating Officer for the Health Sciences Centre in Winnipeg from 2004 to 2008 and served as the Vice-President and Chief Medical Officer of the Winnipeg Regional Health Authority from 2000 to 2008. Dr. Wright served as Vice-President and Chief Medical Officer of the Health Sciences Centre in Winnipeg from 1997 to 2000. He also served as Vice-President of the Pathology and Laboratory Division of the Health Sciences Centre and led the development of a successful plan to integrate laboratory services across the Province to form Diagnostic Services Manitoba. Dr. Wright received his Bachelor of Science degree from the University of Winnipeg in 1980. He received his Medical Degree in 1984, Fellowship in Community Medicine in 1990 and MBA in 1992, from the University of Manitoba. Dr. Wright’s extensive medical and public sector experience make him a valuable addition to the Board. Board Meetings The Board held seven meetings during 2014.No director who served as a director during the past year attended fewer than 75% of the aggregate of the total number of meetings of the Board and the total number of meetings of committees of the Board on which he or she served. Committees of the Board The Board currently has, and appoints members to, three standing committees: our Compensation Committee, our Corporate Governance and Nominating Committee and our Audit Committee.The current members of our committees are identified below: Director Compensation Corporate Governance and Nominating Audit Anthony E. Altig (1) ☑ ☑ Thomas N. Davidson, Jr. ☑ ☑ Adrienne L. Graves ☑ ☑ Paul M. Karpecki ☑ Richard L. Lindstrom (2) ☑ Donald Rindell (3) ☑ ☑ Brock Wright ☑ (1)Audit Committee Chair. (2)Compensation Committee Chair. (3)Corporate Governance and Nominating Committee Chair. Compensation Committee .The Compensation Committee currently consists of Dr. Wright, Mr. Davidson, Dr. Graves, and Dr. Lindstrom, with Dr. Lindstrom serving as chairman. The Compensation Committee held one meeting during 2014.All members of the Compensation Committee are independent as determined under the various NASDAQ Stock Market, U.S. Securities and Exchange Commission, or SEC, and Internal Revenue Service qualification requirements.The Compensation Committee is governed by a written charter approved by the Board. The charter is available on our website at www.tearlab.com.The functions of this committee include, among other things: ● to provide oversight of the development and implementation of the compensation policies, strategies, plans and programs for the Company’s key employees and directors, including policies, strategies, plans and programs relating to long-term compensation for the Company’s senior management, and the disclosure relating to these matters; ● to make recommendations regarding the operation of and/or implementation of employee bonus plans and incentive compensation plans; ● to review and approve the compensation of the Chief Executive Officer and the other executive officers of the Company and the remuneration of the Company’s directors; and ● toprovide oversight of the selection of officers, management, succession planning, the performance of individual executives and related matters. -4- Role and Authority of Compensation Committee The Compensation Committee is responsible for discharging the responsibilities of the Board with respect to the compensation of our executive officers.The Compensation Committee approves all compensation of our executive officers without further Board action. The Compensation Committee reviews and approves each of the elements of our executive compensation program and continually assesses the effectiveness and competitiveness of our program. The Compensation Committee also periodically reviews director compensation. The Role of our Executives in Setting Compensation The Compensation Committee meets with our Chief Executive Officer, Mr. Vamvakas, and/or other executives at least once per year to obtain recommendations with respect to Company compensation programs, practices, and packages for executives, directors, and other employees. Management makes recommendations to the Compensation Committee on the base salary, bonus targets, and equity compensation for the executive team and other employees. The Compensation Committee considers, but is not bound by and does not always accept management’s recommendations with respect to executive compensation. The Compensation Committee has the ultimate authority to make decisions with respect to the compensation of our named executive officers, but may, if it chooses, delegate any of its responsibilities to subcommittees. Mr. Vamvakas attends some of the Compensation Committee’s meetings, but the Compensation Committee also regularly holds executive sessions not attended by any members of management or non-independent directors. The Compensation Committee discusses Mr. Vamvakas’ compensation package with him, but makes decisions with respect to his compensation outside of his presence . Audit Committee .The Audit Committee consists of Mr. Davidson, Mr. Rindell, and Mr. Altig, with Mr. Altig serving as chairman.The Audit Committee held four meetings during 2014.All members of the Audit Committee are independent directors (as independence is currently defined in Rules 5605(a)(2) and 5605(c)(2) of the NASDAQ Listing Rules).Mr. Altig qualifies as an “audit committee financial expert” as that term is defined in the rules and regulations established by the SEC.The Audit Committee is governed by a written charter approved by the Board.The charter is available on our website at www.tearlab.com. The functions of this committee include, among other things: ● to monitor the Company’s financial reporting process and internal control system; ● to appoint and replace the Company’s independent outside auditors from time to time, to determine their compensation and other terms of engagement and to oversee their work; ● to oversee the performance of the Company’s internal audit function; and ● to oversee the Company’s compliance with legal, ethical and regulatory matters. Both our independent auditors and internal financial personnel regularly meet privately with our Audit Committee and have unrestricted access to this committee.The Audit Committee has the power to investigate any matter brought to its attention within the scope of its duties.It also has the authority to retain counsel and advisors to fulfill its responsibilities and duties. Corporate Governance and Nominating Committee .The Corporate Governance and Nominating Committee, or the Corporate Governance Committee, members are Mr. Altig, Dr. Karpecki, Dr. Graves, and Mr. Rindell, with Mr. Rindell serving as chairman.The Corporate Governance Committee held one meeting during 2014.All members of the Corporate Governance Committee are independent directors, as defined in the NASDAQ Stock Market qualification standards.The Corporate Governance Committee is governed by a written charter approved by the Board.The charter is available on our website at www.tearlab.com. The functions of this committee include, among other things: ● to establish criteria for Board and committee membership and to recommend to the Board proposed nominees for election to the Board and for membership on committees of the Board; ● to ensure that appropriate processes are established by the Board to fulfill its responsibility for (i) the oversight of strategic direction and development and the review of ongoing results of operations of the Company by the appropriate committee of the Board and (ii) the oversight of the Company’s investor relations and public relations activities and ensuring that procedures are in place for the effective monitoring of the stockholder base, receipt of stockholder feedback and responses to stockholder concerns; ● to monitor the quality of the relationship between management and the Board and to recommend improvements for ensuring an effective and appropriate relationship; and ● to make recommendations to the Board regarding corporate governance matters and practices. -5- Director Nomination Process Director Qualifications In evaluating director nominees, the Corporate Governance Committee considers, among others, the following factors: ● experience, skills, and other qualifications in view of the specific needs of the Board and the Company; ● diversity of background; and ● demonstration of high ethical standards, integrity, and sound business judgment. The Corporate Governance Committee’s goal is to assemble a Board that brings to the Company a variety of perspectives and skills derived from high quality business and professional experience which are well suited to further the Company’s objectives.In doing so, the Corporate Governance Committee also considers candidates with appropriate non-business backgrounds. Other than the foregoing, there are no stated minimum criteria for director nominees, although the Corporate Governance Committee may also consider such other facts as it may deem are in the best interests of the Company and its stockholders.The Corporate Governance Committee does, however, believe it appropriate for at least one, and, preferably, several, members of the Board to meet the criteria for an “audit committee financial expert” as defined by SEC rules, and that a majority of the members of the Board meet the definition of an “independent director” under the NASDAQ Stock Market qualification standards.At this time, the Corporate Governance Committee also believes it appropriate for our Chief Executive Officer to serve as the Chairman of the Board. Identification and Evaluation of Nominees for Directors The Corporate Governance Committee identifies nominees for Board membership by first evaluating the current members of the Board willing to continue in service.Current members with qualifications and skills that are consistent with the Corporate Governance Committee’s criteria for Board service and who are willing to continue in service are considered for re-nomination, balancing the value of continuity of service by existing members of the Board with that of obtaining a new perspective.If any member of the Board does not wish to continue in service or if the Board decides not to re-nominate a member for re-election, the Corporate Governance Committee identifies the desired skills and experience of a new nominee in light of the criteria above.The Corporate Governance Committee generally polls the Board and members of management for their recommendations.The Corporate Governance Committee may also review the composition and qualification of the boards of directors of our competitors, and may seek input from industry experts or analysts.The Corporate Governance Committee reviews the qualifications, experience, and background of the candidates.Final candidates are interviewed by our independent directors and Chief Executive Officer.In making its determinations, the Corporate Governance Committee evaluates each individual in the context of the Board as a whole, with the objective of assembling a group that can best attain success for the Company and represent stockholder interests through the exercise of sound judgment.After review and deliberation of all feedback and data, the Corporate Governance Committee makes its recommendation to the Board.Historically, the Corporate Governance Committee has not relied on third-party search firms to identify Board candidates.The Corporate Governance Committee may in the future choose to do so in those situations where particular qualifications are required or where existing contacts are not sufficient to identify and acquire an appropriate candidate. The Corporate Governance Committee has not received director candidate recommendations from our stockholders and does not have a formal policy regarding consideration of such recommendations since it believes that the process currently in place for the identification and evaluation of prospective members of the Board is adequate.Any recommendations received from stockholders will be evaluated in the same manner as potential nominees suggested by members of the Board or management.Stockholders wishing to suggest a candidate for director should write to the Company’s Chief Financial Officer. Communications with the Board of Directors Our stockholders may send written correspondence to non-management members of the Board to the Chief Financial Officer or Chief Executive Officer at 9980 Huennekens St., Suite 100, San Diego, California 92121.Our Chief Financial Officer or Chief Executive Officer will review the communication, and if the communication is determined to be relevant to our operations, policies, or procedures (and not vulgar, threatening, or of an inappropriate nature not relating to our business), the communication will be forwarded to the Chairman of the Board.If the communication requires a response, our Chief Financial Officer will assist the Chairman of the Board (or other directors) in preparing the response. Code of Business Conduct and Ethics We have established a Code of Business Conduct and Ethics that applies to our officers, directors and employees.The Code of Business Conduct, and Ethics contains general guidelines for conducting our business consistent with the highest standards of business ethics, and is intended to qualify as a “code of ethics” within the meaning of Section 406 of the Sarbanes-Oxley Act of 2002 and Item 406 of Regulation S-K.The Code of Business Conduct and Ethics is available on our website at www.tearlab.com.If we make any substantive amendments to the Code of Business Conduct and Ethics or grant any waiver from a provision of the Code to any executive officer or director, we will promptly disclose the nature of the amendment or waiver on our website. -6- Corporate Governance Documents Our corporate governance documents, including the Audit Committee Charter, Compensation Committee Charter, Corporate Governance Committee Charter and Code of Business Conduct and Ethics are available free of charge on our website at www.tearlab.com.Please note, however, that the information contained on the website is not incorporated by reference in, or considered part of, this Annual Report.We will also provide copies of these documents free of charge to any stockholder upon written request to Investor Relations, TearLab Corporation, 9980 Huennekens St., Suite 100, San Diego, California 92121. Report of the Audit Committee The following is the report of the Audit Committee with respect to the Company’s audited consolidated financial statements for the year ended December 31, 2014. The purpose of the Audit Committee is to assist the Board in its general oversight of the Company’s financial reporting, internal controls and audit functions.The Audit Committee Charter describes in greater detail the full responsibilities of the Audit Committee.All of the members of the Audit Committee are independent directors under the NASDAQ and SEC audit committee structure and membership requirements. The Audit Committee has reviewed and discussed the consolidated financial statements with management and Ernst & Young, LLP, the Company’s independent auditors for the year ended December 31, 2014.Management is responsible for the preparation, presentation and integrity of our consolidated financial statements, accounting and financial reporting principles; establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rule 13a-15(e)); establishing and maintaining internal control over financial reporting (as defined in Exchange Act Rule 13A-15(f)); evaluating the effectiveness of disclosure controls and procedures; evaluating the effectiveness of internal control over financial reporting; and evaluating any change in internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, internal control over financial reporting.Ernst & Young LLP is responsible for performing an independent audit of the consolidated financial statements and expressing an opinion on the conformity of those financial statements with generally accepted accounting principles in the United States of America. Beginning in fiscal 2004 and continuing through fiscal 2014 (the eleventh year of certification), management has implemented a process of documenting, testing and evaluating the Company’s internal control over financial reporting in accordance with the requirements of the Sarbanes-Oxley Act of 2002.The Company’s independent auditor is also responsible for auditing the Company’s internal control over financial reporting.The Audit Committee is kept apprised of the progress of the evaluation and provides oversight and advice to management regarding such compliance.In connection with this oversight, the Audit Committee receives periodic updates provided by management at each regularly scheduled Audit Committee meeting.At a minimum, these updates occur quarterly.At the conclusion of the process, management provides the Audit Committee with a report on the effectiveness of the Company’s internal control over financial reporting which is reviewed and commented upon by the Audit Committee.The Audit Committee also holds regular private sessions with the Company’s independent auditor to discuss their audit plan for the year, and the results of their quarterly reviews and the annual audit.The Audit Committee also reviewed Ernst & Young LLP’s Report of Independent Registered Public Accounting Firm included in the Company’s Annual Report on Form 10-K related to our consolidated financial statements and financial statement schedule, as well as Ernst & Young LLP’s Report of Independent Registered Public Accounting Firm related to internal control over financial reporting.The Audit Committee continues to oversee the Company’s efforts and reviews management’s report on the effectiveness of its internal control over financial reporting and management’s preparations for the evaluation. The Committee met on four occasions in 2014.The Committee met privately in executive session with Ernst & Young LLP as part of each regular meeting.The Committee Chair also held private meetings with the Chief Financial Officer. The Audit Committee has discussed with Ernst & Young LLP the matters required to be discussed by PCAOB Auditing Standard No. 16, “Communications with Audit Committees.”In addition, Ernst & Young LLP has provided the Audit Committee with the written disclosures and the letter required by PCAOB Rule 3526, “Communication with Audit Committees Concerning Independence.”In connection with the foregoing, the Audit Committee has discussed with Ernst & Young LLP their firm’s independence. Based on their review of the consolidated financial statements and discussions with, and representations from, management and Ernst & Young LLP referred to above, the Audit Committee recommended to the Board that the audited consolidated financial statements be included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014, for filing with the U.S. Securities and Exchange Commission. -7- In accordance with Audit Committee policy and the requirements of law, the Audit Committee pre-approves all services to be provided by our independent auditors.Pre-approval is required for audit services, audit-related services, tax services, and other services.In some cases, the full Audit Committee provides pre-approval of services for up to a year, which may be related to a particular defined task or scope of work and subject to a specific budget.In other cases, a designated member of the Audit Committee may have delegated authority from the Audit Committee to pre-approve additional services, and such pre-approval is later reported to the full Audit Committee.See “Fees for Professional Services” for more information regarding fees paid to Ernst & Young LLP for services in fiscal years 2013 and 2014. April 30, 2015 AUDIT COMMITTEE Anthony Altig Thomas N. Davidson Donald Rindell The Report of the Audit Committee does not constitute soliciting material, and shall not be deemed to be filed or incorporated by reference into any other filing by TearLab under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except to the extent TearLab specifically incorporates the Report of the Audit Committee by reference therein. -8- Principal Accounting Fees and Services . In connection with the audit of the 2014 consolidated financial statements and our internal control over financial reporting, the Company entered into an engagement agreement with Ernst & Young LLP,which sets forth the terms by which Ernst & Young LLP has performed audit services for the Company. The following table sets forth the aggregate fees agreed to by the Company for the annual audits for the fiscal years ended December 31, 2014 and 2013, and all other fees paid by the Company to Ernst & Young LLP during 2014 and 2013: For the years ended December 31, (in thousands) Audit Fees $ $ Audit-Related Fees Tax Fees - All Other Fees Totals $ $ Audit Fees .Audit fees for the fiscal years ended December 31, 2014 and 2013 were for professional services provided in connection with the annual audits of the Company’s consolidated financial statements and internal control over financial reporting, review of the Company’s quarterly consolidated financial statements, accounting matters directly related to the annual audits, professional services in connection with SEC registration statements, periodic reports (including Form 8-Ks), and other documents filed with the SEC or other documents issued in connection with securities offerings, and professional services provided in connection with other statutory or regulatory filings. Audit-Related Fees .Audit-related fees for 2014 and 2013 were for consultations by the Company’s management as to the accounting or disclosure treatment of certain transactions or events and/or the actual or potential impact of final or proposed rules, standards, or interpretations by the SEC, FASB, or other regulatory standard setting bodies. Tax Fees .Tax fees for 2013 related to IRC Section 382 tax studies. All Other Fees .Other fees for 2014 related to a subscription to an online knowledge management system. All audit fees relating to the audit for the fiscal years ended December 31, 2014 and 2013, were approved in advance by the Audit Committee.All audit and non-audit services to be provided by our independent auditors were, and will continue to be, pre-approved by the Audit Committee. Director Attendance at Annual Meetings Although the Company does not have a formal policy regarding attendance by members of the Board at our Annual Meeting, we encourage all of our directors to attend.All of the Company’s directors with the exception of Dr. Lindstrom attended our 2014 Annual Meeting, our most recent Annual Meeting, in person. Director Independence The Board of Directors has determined that each of the director nominees standing for election except Elias Vamvakas are independent directors under the NASDAQ Stock Market qualification standards.In determining the independence of our directors, the Board considered all transactions in which the Company and any director had any interest, including those discussed under “Certain Relationships and Related Transactions” below. Board Leadership Structure The Board does not have a policy on whether or not the roles of Chief Executive Officer and Chairman of the Board should be separate and, if they are to be separate, whether the Chairman of the Board should be selected from the non-employee directors or be an employee.The offices of Chief Executive Officer and Chairman of the Board have been at times combined and at times separated, and the Board considers such combination or separation in conjunction with, among other things, its succession planning processes.The Board believes that it should be free to make a choice regarding the leadership structure from time to time in any manner that is in our and our stockholders’ best interests. -9- Weurrently have combined the roles of Chairman of the Board and Chief Executive Officer.The Board does not have a lead independent director.We believe this is appropriate because the Board includes a number of seasoned independent directors.In concluding that having Mr. Vamvakas serve as Chief Executive Officer and Chairman of the Board represents the appropriate structure for us at this time, the Board considered the benefits of having the Chief Executive Officer serve as a bridge between management and the Board, ensuring that both groups act with a common purpose.The Board also considered Mr. Vamvakas’ knowledge regarding our operations and the industry in which we compete and his ability to promote communication, to synchronize activities between the Board and our senior management, and to provide consistent leadership to both the Board and the Company in coordinating our strategic objectives.The Board further concluded that the combined role of Chairman of the Board and Chief Executive Officer ensures there is clear accountability. Board Role in Risk Oversight While each of the committees of the Board evaluate risk in their respective areas of responsibility, our Corporate Governance Committee is primarily responsible for overseeing the Company’s risk management processes on behalf of the full Board.We believe that employing a committee specifically focused on our Company’s risk profile is beneficial, given the increased importance of monitoring risks in the current economic and business climate.The Corporate Governance Committee discusses the Company’s risk profile, and the Corporate Governance Committee reports to the full Board on the most significant risk issues.The Compensation Committee is responsible for overseeing the management of risks relating to our executive compensation plans and arrangements. While the Board and the Corporate Governance Committee oversee the Company’s risk management, Company management is ultimately responsible for day-to-day risk management activities.We believe this division of responsibilities is the most effective approach for addressing the risks facing our Company and that the Board leadership structure supports this approach. Board of Directors’ Recommendation OUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE ELECTION AS DIRECTOR OF EACH NOMINEE LISTED ABOVE. -10- EXECUTIVE AND BENEFICIAL OWNERSHIP INFORMATION Our Executive Officers The following table sets forth the name and position of each of the persons who were serving as our named executive officers as of April 1, 2015. Name Age Position Elias Vamvakas 56 Chairman of the Board and Chief Executive Officer Joseph Jensen 43 Chief Operating Officer and President William Dumencu 60 Chief Financial Officer Paul Smith 37 Vice President of International Markets Venkiteshwar Manoj 37 Vice President of Medical Affairs Joseph Jensen has served as the President and Chief Operating Officer of TearLab Corporation since 2013. Mr. Jensen has over nineteen years of experience in pharmaceutical and medical device sectors spanning sales, sales management, marketing, and international positions. He is a proven leader with consistent performance and commensurate promotions at a Fortune 50 company. From 1996 to 2013, Mr. Jensen served in managerial roles, most recently as the head of marketing of Alcon Laboratories, Inc. (“Alcon”), a division of Novartis. From 1995 to 1996, Mr. Jensen served as territory manager of Warner Lambert. From 1994 to 1995, Mr. Jensen served as district manager of Payroll Services. Mr. Jensen graduated from Flagler College with Bachelor of Arts degrees in Business and Communications and a minor in Advertising. William Dumencu served as TearLab Corporation’s Chief Financial Officer and Treasurer between September 2003 and June 2005 and has been serving again in that capacity since April 2006. From January 2003 to August 2003, Mr. Dumencu was a consultant for TearLab and TLC Vision. From 1998 until 2002, Mr. Dumencu served in a variety of financial leadership positions at TLC Vision, including Controller. Mr. Dumencu was employed in various financial management positions by Hawker Siddeley Canada, Inc., a manufacturing conglomerate, from 1978 to 1998. Mr. Dumencu is a Chartered Professional Accountant and a member of the Canadian Institute of Chartered Accountants. He holds a Bachelor of Math degree from the University of Waterloo. Paul Smith has served as the Vice President of International Markets for TearLab Corporation since April 2014. Mr. Smith has more than 15 years of experience in sales and commercial leadership positions, most recently with Alcon, a division of Novartis. Over his 12 year career with Alcon, Mr. Smith held roles of increasing responsibility across pharmaceutical, consumer, and medical device business unit operations where he led sales, marketing, strategic planning, and portfolio management efforts both in the US and in global markets. At Alcon, Mr. Smith held the position of Global Marketing Manager, Surgical Cataract Franchise from 2012 to 2014; Business Unit Manager, Alcon Chile from 2009 to 2012; Pharmaceutical Franchise Head, Latin America & Caribbean from 2007 to 2009; and Brand Manager, Pharmaceutical Marketing from 2005 to 2007, amongst other positions. Mr. Smith has extensive ophthalmic experience managing teams, building brands, and commercializing products into a variety of international health systems. He earned his Bachelor of Arts in Public Relations and Advertising from the University of Central Florida and an MBA from the University of Florida. Venkiteshwar Manoj , Ph.D. is the Vice President of Medical Affairs for TearLab Corporation, a position he has held since July 2014. Previously, Dr. Manoj was the Senior Global Brand Lead and Global Medical Affairs at Alcon from 2011 to 2014 and Manager, Scientific Market Affairs from 2009 to 2011. Before joining Alcon in 2009, Dr. Manoj served as a Principal Research Scientist at Bausch & Lomb from 2006 to 2009. Dr. Manoj is the author of over 50 scientific abstracts, research papers, and book chapters. He is a member of a number of professional associations, including the American Academy of Optometry and the American Society of Cataract and Refractive Surgery. Dr. Manoj received his Bachelor of Science in Optometry from Birla Institute of Technology and Science in India, and his MS and Ph.D. in Vision Science from Ohio State University. A biography for Elias Vamvakas can be found in the section entitled Information Regarding Directors above. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters . The following table sets forth information as of April 3, 2015 regarding the beneficial ownership of our common stock by (i) each person we know to be the beneficial owner of 5% or more of our common stock, (ii) each of our current executive officers, (iii) each of our directors, and (iv) all of our current executive officers and directors as a group.Information with respect to beneficial ownership has been furnished by each director, executive officer or 5% or more stockholder, as the case may be. -11- Percentage of beneficial ownership is calculated based on 33,658,153 shares of common stock outstanding as of April 3, 2015.Beneficial ownership is determined in accordance with the rules of the SEC which generally attribute beneficial ownership of securities to persons who possess sole or shared voting power or investment power with respect to those securities and includes shares of our common stock issuable pursuant to the exercise of stock options, warrants or other securities that are immediately exercisable or convertible or exercisable or convertible within 60 days of April 3, 2015.Unless otherwise indicated, the persons or entities identified in this table have sole voting and investment power with respect to all shares shown as beneficially owned by them. Unless otherwise noted, the address for each person set forth on the table below is c/o TearLab Corporation, 9980 Huennekens St., Suite 100, San Diego, California 92121. Name of Beneficial Owner Shares Beneficially Owned Percentage of Shares Beneficially Owned Executive Officers and Directors: Elias Vamvakas (1) William Dumencu (2) * Paul Karpecki (3) * Richard Lindstrom (4) * Adrienne Graves (5) * Donald Rindell (6) * Anthony Altig (7) * Brock Wright (8) Thomas N. Davidson, Jr. (9) Joseph Jensen (10) * Paul Smith (11) * Venkiteshwar Manoj - * All directors and executive officers as a group (22 people) (12) (*) Represents beneficial ownership of less than 1%. Includes (a) 1,190,396 shares subject to options exercisable within 60 days of April 3, 2015; (b) 1,283,486 shares held beneficially by Mr. Vamvakas through his relationship with Greybrook Capital Inc., which includes 19,375 shares subject to warrants exercisable within 60 days of April 3, 2015; (c) 44,028 shares held beneficially by Mr. Vamvakas through his relationship with Greybrook Securities Inc.; (d) 320,000 shares held beneficially by Mr. Vamvakas through his relationship with Greybrook Corp.; and (e) 306,008 shares held by Mr. Vamvakas, which includes 104,604 shares subject to warrants. Mr. Vamvakas is the Chairman of Greybrook Capital, Inc., which is located at 890 Yonge St., Suite 700 Toronto, Ontario, Canada M4W 3P4. Includes 121,200 shares subject to options exercisable within 60 days of April 3, 2015. Includes 98,769 shares subject to options exercisable within 60 days of April 3, 2015. Includes (a) 124,700 shares subject to options exercisable within 60 days of April 3, 2015, and (b) 6,250 shares subject to warrants exercisable within 60 days of April 3, 2015. Includes 128,670 shares subject to options exercisable within 60 days of April 3, 2015. Includes 168,687 shares subject to options exercisable within 60 days of April 3, 2015. Includes 137,096 shares subject to options exercisable within 60 days of April 3, 2015. Includes (a) 91,992 shares subject to options exercisable within 60 days of April 3, 2015, and (b) 6,249 shares subject to warrants exercisable within 60 days of April 3, 2015. Includes (a) 86,795 shares subject to options exercisable within 60 days of April 3, 2015; (b) 304,079 shares held beneficially by Mr. Davidson through his relationship with Cardinal Crest Partners, 7 Sunrise Cay, Key Largo, Florida 33037, which includes 100,000 shares subject to warrants; (c) 48,890 shares held by Mr. Davidson Jr., which includes 15,000 shares subject to warrants; and (d) 22,400 shares held by Mr. Davidson, Jr.’s spouse. Includes 100,000 shares subject to options exercisable within 60 days of April 3, 2015. Includes 33,333shares subject to options exercisable within 60 days of April 3, 2015. Includes (a) 3,423,295 shares subject to options exercisable within 60 days of April 3, 2015 held on record by the current directors and executive officers; and (b) 251,478 shares subject to warrants exercisable within 60 days of April 3, 2015 held of record by the current directors and executive officers. -12- Equity Compensation Plan Information The following table provides information regarding the equity compensation plans as of December 31, 2014. Equity Compensation Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Plans approved by security holders (1) Plans not approved by security holders The June 2arrants (2) The June 2011 Debt Warrants (3) –– Total –– For discussion of the 2002 Stock Incentive Plan, which was approved by the security holders, please refer to footnote 10 to the consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2014. On June 30, 2011, pursuant to a private placement financing, the Company issued warrants to certain investors.The warrants are five-year warrants exercisable into an aggregate of 3,846,154 shares of the Company’s common stock at $1.86 per common share. On June 13, 2011, pursuant to a conversion and retirement of the Company’s outstanding Financing obligations, the Company issued warrants to certain investors.The warrants are five-year warrants exercisable into an aggregate of 109,375 shares of the Company’s common stock at $1.60 per common share. Certain Relationships and Related Transactions . Since January 1, 2014, there has not been, nor is there currently proposed, any transaction or series of similar transactions to which we were or are a party in which the amount involved exceeds $120,000 and in which any director, executive officer or beneficial holder of more than 5% of any class of our voting securities or members of such person’s immediate family had or will have a direct or indirect material interest.All future transactions between us and any of our directors, executive officers or related parties will be subject to the review and approval of our Audit Committee.In accordance with its charter, the Audit Committee is responsible for reviewing and approving all related party transactions for potential conflicts of interest on an ongoing basis. -13- PROPOSAL 2 AMENDMENT OF THE 2 We are asking our stockholders to approve, on a disinterested basis, an amendment and restatement of the Company’s 2002 Stock Incentive Plan (the “Incentive Plan”). The Incentive Plan was adopted and approved by our stockholders in June 2013. As of April 24, 2015, a total of 6,200,000 shares have been authorized for issuance under the Incentive Plan. On February 5, 2015, our Board of Directors (the “Board”) approved, subject to the approval from our stockholders at the 2015 Annual Meeting, the amendment and restatement of the Incentive Plan to increase the shares reserved for by an additional 1,000,000 shares. We believe that long-term incentive compensation programs align the interests of management, employees and stockholders to create long-term stockholder value. We believe that plans such as the Incentive Plan increase the Company’s ability to achieve this objective by allowing for several different forms of long-term incentive awards, which we believe will help us recruit, reward, motivate and retain talented personnel. The Incentive Plan, as proposed to be amended and restated, provides for the grant of stock appreciation rights, stock options, restricted stock and restricted stock units. As of April 24, 2015, options to purchase 5,373,351 shares were issued and outstanding under the Incentive Plan, options to purchase 250,398 shares had been exercised, and options to purchase 259,472 shares remained available for future grants. Our executive officers have an interest in this proposal as they may receive awards under the Incentive Plan. If stockholders approve the amendment, we currently anticipate that the shares available under the Incentive Plan will be sufficient to meet our expected needs during approximately the next 1 to 2 years. However, future circumstances and business needs may dictate a different result. In determining the number of shares to be added to the total number of shares reserved for issuance under the Incentive Plan, the Compensation Committee and the Board considered the following: ● Historical Grant Practices . The Compensation Committee and the Board considered the historical amounts of equity awards that we have granted in the past three years. In fiscal years 2012, 2013 and 2014, we granted equity awards representing a total of 4,410,250 shares. ● Forecasted Grant Practices . Consistent with the growth of our workforce, we currently forecast granting equity awards covering approximately 500,000 - 750,000 shares over the next 1-year period. The proposed share reserve under the amended and restated Incentive Plan would increase the number of available shares from 6,200,000 to 7,200,000. ● Awards Outstanding Under Existing Grants . As of April 24, 2015, there were 5,373,351 shares subject to outstanding stock options, no outstanding shares of restricted stock, and no unvested and outstanding restricted stock units. Accordingly, the 5,373,351 shares subject to our outstanding equity awards (commonly referred to as the “overhang”) represent approximately 16.0 % of our outstanding shares. Summary of the 2002 Stock Incentive Plan The following paragraphs provide a summary of the principal features of the Incentive Plan and its operation.The summary is qualified in its entirety by reference to the Incentive Plan’s full text, a copy of which is attached hereto as Appendix A and which may also be accessed from the SEC’s website at http://www.sec.gov .In addition, a copy of the Incentive Plan may be obtained upon written request to the Company. Purpose .The purpose of the Incentive Plan is to advance the interests of the Company or any parent or subsidiary of the Company (each, a “Participating Company”, and collectively, the “Participating Company Group”) and the Participating Company Group’s stockholders by providing an incentive to attract, retain and reward persons performing services for the Participating Company Group and by motivating such persons to contribute to the growth and profitability of the Participating Company Group. Administration .The Incentive Plan may be administered by the Board or a committee, which the Board may appoint from among its members (in either case, the “Administrator”). Subject to the provisions of the Incentive Plan, the Administrator has the authority to: (1) determine the persons to whom, and the time or times at which, awards will be granted and the number of shares of stock to be subject to each award; (2) designate options as incentive stock options or nonstatutory stock options; (3) determine the fair market value of shares of stock or other property; (4) determine the terms, conditions and restrictions applicable to each award (which need not be identical) and any shares acquired upon the exercise thereof, including, without limitation, (i)the exercise price of the award, (ii)the method of payment for shares purchased upon the exercise of the award, (iii)the method for satisfaction of any tax withholding obligation arising in connection with the award, including by the withholding or delivery of shares of stock, (iv)the timing, terms and conditions of the exercisability of the award or the vesting of any shares acquired upon the exercise thereof, (v)the time of the expiration of the award, (vi)the effect of the participant’s termination of service with the Participating Company Group on any of the foregoing, and (vii)all other terms, conditions and restrictions applicable to the award or such shares not inconsistent with the terms of the Incentive Plan; (5) approve one or more forms of award agreement; (6) amend, modify, extend, cancel, renew, reduce the exercise price of or in any other manner re-price any outstanding award or to waive any restrictions or conditions applicable to any outstanding award or any shares acquired upon the exercise thereof; (7) accelerate, continue, extend or defer the exercisability of any award or the vesting of any shares acquired upon the exercise thereof, including with respect to the period following a participant’s termination of service with the Participating Company Group; (8) prescribe, amend or rescind rules, guidelines and policies relating to the Incentive Plan, or to adopt supplements to, or alternative versions of, the Incentive Plan, including, without limitation, as the Administrator deems necessary or desirable to comply with the laws of, or to accommodate the tax policy or custom of, foreign jurisdictions whose citizens may be granted award; and (9) correct any defect, supply any omission or reconcile any inconsistency in the Incentive Plan or any award agreement and to make all other determinations and take such other actions with respect to the Incentive Plan or any award as the Administrator may deem advisable to the extent not inconsistent with the provisions of the Incentive Plan or applicable law.All decisions, interpretations and other actions of the Administrator will be final and binding on all holders of options or rights and on all persons deriving their rights therefrom. -14- Reserved Shares .If our stockholders approve the amendment and restatement of the Incentive Plan, then subject to adjustment, the maximum aggregate number of shares of stock that may be issued under the Incentive Plan will be 7,200,000. This share reserve will consist of authorized but unissued or reacquired shares of stock or any combination thereof. If an outstanding award for any reason expires, is forfeited, or is terminated or canceled or if shares of stock are acquired upon the exercise of an award, subject to a Company repurchase option and are repurchased by the Company at the participant’s exercise price, the shares of stock allocable to the unexercised portion of such award or repurchased, forfeited or cancelled shares of stock will again be available for issuance under the Incentive Plan. If our stockholders approve the amendment and restatement of the Incentive Plan, then subject to adjustment, the maximum aggregate number of shares of stock that may be issued pursuant to the exercise of incentive stock options will be 7,200,000 (the “ISO Share Issuance Limit”). Eligibility .The Incentive Plan provides that awards, other than incentive stock options, may be granted to employees, consultants, and directors of a Participating Company.An incentive stock option may only be granted to an employee of a Participating Company. As of April 24, 2015, approximately 127 of our current and former employees, 11 of our current and former directors, and 29 of our consultants were eligible to participate in the Incentive Plan. The Incentive Plan does not limit insider participation. Options .The Administrator is able to grant nonstatutory stock options and incentive stock options under the Incentive Plan.The Administrator determines the number of shares subject to each option. The Administrator determines the exercise price of options at the time the options are granted, provided that (a)the exercise price per share for an option will be not less than the fair market value of a share of stock on the effective date of grant of the option and (b)no incentive stock option granted to any participant who owns 10% of the voting power of all classes of a Participating Company’s outstanding capital stock will have an exercise price per share less than 110% of the fair market value of a share of stock on the effective date of grant of the option.However, an option may be granted with an exercise price lower than the minimum exercise price if the option is granted pursuant to an assumption or substitution for another option in a manner qualifying under the provisions of Section424(a) of the Code. The term and vesting schedule of each option will be stated in the award agreement.The term of an option may not exceed 10 years, except that, with respect to any participant who owns more than 10% of the voting power of all classes of a Participating Company’s outstanding capital stock, the term of an incentive stock option may not exceed 5 years. After a termination of service with the Company, a participant will be able to exercise the vested portion of his or her option for the period of time stated in the award agreement. If no such period of time is stated in the participant’s award agreement, the participant will generally be able to exercise his or her option for (i) 3 months following his or her termination for reasons other than death or disability, and (ii) 12 months following his or her termination due to death or disability. In no event may an option be exercised later than the expiration of its term. If a sale of the shares underlying the option would subject the participant to suit under Section 16(b) of the Securities Exchange Act of 1934, as amended, the option will remain exercisable until the earliest to occur of (i)the 10th day following the date on which a sale of such shares by the participant would no longer be subject to such suit, (ii)the 190th day after the participant’s termination of service, or (iii)the option expiration date.If the participant is subject to a Company-imposed trading blackout, the option generally will remain exercisable until the earlier of (i) the end of the tenth (10th) business day after the trading blackout or (ii)the option expiration date. Generally, a participant may not assign or transfer his or her option except by will or by the laws of descent and distribution, and during the participant's lifetime, the option will be exercisable only by the participant or the participant's guardian or legal representative. However, the Board, in its discretion may provide in a stock option agreement that a nonstatutory stock option will be assignable or transferable subject to the applicable limitations, if any, described in the General Instructions to Form S-8 Registration Statement under the Securities Act. Stock Appreciation Rights .Stock appreciation rights are rights to receive a cash amount (net of applicable withholdings) equal to the appreciation in fair market value of our common stock between the exercise date and the date of grant.The Administrator will be able to grant stock appreciation rights to any employee, consultant, or director of a Participating Company in connection with the grant of any option.Any grant of stock appreciation rights will be included in the option agreement.Stock appreciation rights will be exercisable only at the same time, by the same person and to the same extent, that the related option is exercisable.Upon exercise of any stock appreciation right, the corresponding portion of the related Option will be surrendered to the Company.The Company has the absolute right, at any time and from time to time, to require a participant to exercise an option in lieu of the related stock appreciation right. -15- Restricted Stock .Awards of restricted stock are rights to acquire or purchase shares of our common stock, which vest in accordance with the terms and conditions established by the Administrator in its sole discretion. Subject to the terms and conditions of the Incentive Plan, restricted stock may be granted to employees, consultants or directors of a Participating Company at any time and from time to time at the discretion of the Administrator. The Administrator will have complete discretion to determine (i) the number of shares subject to a restricted stock award granted to any participant and (ii) the conditions for grant or for vesting that must be satisfied. Unless the Administrator determines otherwise, the Company as escrow agent will hold shares of restricted stock until the restrictions on such shares of restricted stock have lapsed.During the period of restriction, participants holding shares of restricted stock may exercise full voting rights and will be entitled to receive all dividends and other distributions paid with respect to those shares of restricted stock, unless the Administrator provides otherwise.If any dividends or distributions are paid in shares of stock, the shares of stock will be subject to the same restrictions on transferability and forfeitability as the shares of restricted stock with respect to which they were paid. Each restricted stock grant will be evidenced by an agreement that will specify the purchase price (if any) and such other terms and conditions as the Administrator will determine.Shares of restricted stock may not be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated until the end of the applicable period of restriction. Restricted Stock Units .Restricted stock units represent a right to receive shares at a future date determined in accordance with the participant’s award agreement.No monetary payment is required for receipt of restricted stock units or the shares issued in settlement of the award, the consideration for which is furnished in the form of the participant’s service to the Company.In determining whether an award of restricted stock units should be made, and/or the vesting schedule for any such award, the Committee may impose whatever conditions to vesting it determines to be appropriate. Change in Control .An “Ownership Change Event” will be deemed to have occurred if any of the following occurs with respect to the Company: (i)the direct or indirect sale or exchange in a single or series of related transactions by the stockholders of the Company of more than 50% of the voting stock of the Company; (ii)a merger or consolidation in which the Company is a party; (iii)the sale, exchange, or transfer of all or substantially all of the assets of the Company; or (iv)a liquidation or dissolution of the Company.A “Change in Control” means an Ownership Change Event or a series of related Ownership Change Events (collectively, a “Transaction”) wherein the stockholders of the Company immediately before the Transaction do not retain immediately after the Transaction, in substantially the same proportions as their ownership of shares of the Company’s voting stock immediately before the Transaction, direct or indirect beneficial ownership of more than 50% of the total combined voting power of the outstanding voting securities of the Company or, in the case of a sale, exchange, or transfer of all or substantially all of the assets of the Company, the corporation or other business entity to which the assets of the Company were transferred (the “Transferee”), as the case may be.Indirect beneficial ownership includes, without limitation, an interest resulting from ownership of the voting securities of one or more corporations or other business entities which own the Company or the Transferee, either directly or through one or more subsidiary corporations or other business entities.The Board will have the right to determine whether multiple sales or exchanges of the voting securities of the Company or multiple Ownership Change Events are related, and its determination will be final, binding and conclusive. In the event of a Change in Control, the surviving, continuing, successor, or purchasing corporation or other business entity or parent thereof (the “Acquiring Corporation”), may, without the consent of the participant, either assume the Company’s rights and obligations under outstanding awards or substitute for outstanding awards substantially equivalent awards for the Acquiring Corporation’s stock.In the event that the Acquiring Corporation does not assume or substitute for the outstanding awards, the participant will fully vest in and have the right to exercise all of his or her outstanding awards, including shares of stock as to which such awards would not otherwise be vested or exercisable.Any awards which are neither assumed or substituted for by the Acquiring Corporation in connection with the Change in Control nor exercised as of the date of the Change in Control will terminate and cease to be outstanding effective as of the date of the Change in Control.Shares acquired upon exercise of an award prior to the Change in Control and any consideration received pursuant to the Change in Control with respect to such shares will continue to be subject to all applicable provisions of the award agreement evidencing such award except as otherwise provided in such award agreement.Furthermore, if the corporation the stock of which is subject to the outstanding awards immediately prior to a sale or exchange by the stockholders of more than 50% percent of the voting stock of the Company is the surviving or continuing corporation and immediately after such Ownership Change Event less than fifty percent (50%) of the total combined voting power of its voting stock is held by another corporation or by other corporations that are members of an affiliated group within the meaning of Section1504(a) of the Code without regard to the provisions of Section1504(b) of the Code, the outstanding awards will not terminate unless the Administrator otherwise provides in its discretion.Additionally, if a participant’s service is terminated by reason of an involuntary termination within 18 months following the effective date of a Change in Control in which the Acquiring Corporation assumes or substitutes for outstanding awards, the shares of stock subject to such participant’s outstanding awards will automatically accelerate and vest in full as of the participant’s termination of service, including shares of stock as to which such awards would not otherwise be vested or exercisable.Any award so accelerated will remain exercisable until the award’s expiration or, if earlier, the termination of the award, as provided in the participant’s award agreement. -16- Capitalization Changes .In the event of any dividend or other distribution, recapitalization, stock split, reverse stock split, reorganization, merger, consolidation, split-up, spin-off, combination, repurchase, or exchange of shares of our common stock or other securities, or other change in our corporate structure affecting the shares of our common stock, appropriate adjustments will be made in the number and class of shares subject to the Incentive Plan and to any outstanding awards, in the ISO Share Issuance Limit, and in the exercise price per share of any outstanding awards.If a majority of the shares which are of the same class as the shares that are subject to outstanding awards are exchanged for, converted into, or otherwise become (whether or not pursuant to an Ownership Change Event) shares of another corporation (the “New Shares”), the Administrator may unilaterally amend the outstanding awards to provide that such awards are exercisable for New Shares.In the event of any such amendment, the number of shares subject to, and the exercise price per share of, the outstanding awards will be adjusted in a fair and equitable manner as determined by the Administrator, in its discretion.Any fractional share resulting from an adjustment will be rounded down to the nearest whole number, and in no event may the exercise price of any award be decreased to an amount less than the par value, if any, of the stock subject to the award.The adjustments determined by the Administrator will be final, binding and conclusive. Amendment, Suspensions and Termination of the Incentive Plan .The Board may amend or terminate the Incentive Plan at any time, except that stockholder approval is required for any amendment to the Incentive Plan to the extent required by any applicable laws. No amendment or termination of the Incentive Plan will impair the rights of any participant without the participant’s consent, unless required by applicable law, legislation, regulation or rule.If our stockholders approve the amendment of the Incentive Plan, no awards may be granted under the Incentive Plan after June 19, 2025. Number of Awards Granted to Employees, Directors and Consultants The number of awards that an employee, director or consultant may receive under the Incentive Plan is in the discretion of the Administrator and therefore cannot be determined in advance.The following table sets forth (i) the aggregate number of shares of common stock subject to options and restricted stock units granted under the Incentive Plan during our last fiscal year and (ii) the average per share exercise price of such options. Name of Individual or Group Number of Options Granted (#) Average Exercise Price ($) Number of Restricted Stock Units Granted (#) Dollar Value of Shares subject to Restricted Stock Units ($) Elias Vamvakas, Chief Executive Officer - - - Joseph Jensen, President, Chief Operating Officer - - William Dumencu, Chief Financial Officer - - - Paul Smith, Vice President of International Markets - - Venkiteshwar Manoj, Vice President of Medical Affairs - - All Named Executive Officers, as a group - - All directors who are not Named Executive Officers, as a group - - All employees who are not Named Executive Officers, as a group - - Federal Tax Aspects The following paragraphs are a summary of the general federal income tax consequences to U.S. taxpayers and the Company of awards granted under the Incentive Plan. Tax consequences for any particular individual may be different. Nonstatutory Stock Options .No taxable income is reportable when a nonstatutory stock option with an exercise price equal to the fair market value of the underlying stock on the date of grant is granted to a participant. Upon exercise, the participant will recognize ordinary income in an amount equal to the excess of the fair market value (on the exercise date) of the shares purchased over the exercise price of the option. Any taxable income recognized in connection with an option exercise by an employee of the Company is subject to tax withholding by the Company. Any additional gain or loss recognized upon any later disposition of the shares would be capital gain or loss. -17- Incentive Stock Options . No taxable income is reportable when an incentive stock option is granted or exercised (except for purposes of the alternative minimum tax, in which case taxation is the same as for nonqualified stock options). If the participant exercises the option and then later sells or otherwise disposes of the shares more than two years after the grant date and more than one year after the exercise date, the difference between the sale price and the exercise price will be taxed as capital gain or loss. If the participant exercises the option and then later sells or otherwise disposes of the shares before the end of the two- or one-year holding periods described above, he or she generally will have ordinary income at the time of the sale equal to the fair market value of the shares on the exercise date (or the sale price, if less) minus the exercise price of the option. Stock Appreciation Rights .No taxable income is reportable when a stock appreciation right with an exercise price equal to the fair market value of the underlying stock on the date of grant is granted to a participant. Upon exercise, the participant will recognize ordinary income in an amount equal to the amount of cash received and the fair market value of any shares received.Any additional gain or loss recognized upon any later disposition of the shares would be capital gain or loss. Restricted Stock and Restricted Stock Units .A participant will not have taxable income upon grant (unless, with respect to restricted stock, he or she elects to be taxed at that time). Instead, he or she will recognize ordinary income at the time of vesting equal to the fair market value (on the vesting date) of the vested shares or cash received less any amount paid for the shares of our vested common stock. Tax Effect for Us .We generally will be entitled to a tax deduction in connection with an award under the Incentive Plan in an amount equal to the ordinary income realized by a participant at the time the participant recognizes such income (for example, the exercise of a nonstatutory stock option). Special rules limit the deductibility of compensation paid to our Chief Executive Officer and to our four other most highly compensated named executive officers (other than our Chief Executive Officer). Under Section 162(m), the annual compensation paid to any of these specified executives will be deductible only to the extent that it does not exceed $1,000,000. Section 409A .Section 409A of the Internal Revenue Code of 1986, as amended (“ Section 409A ”), provides certain requirements on non-qualified deferred compensation arrangements. These include requirements with respect to an individual’s election to defer compensation and the individual’s selection of the timing and form of distribution of the deferred compensation. Section409A also generally provides that distributions must be made on or following the occurrence of certain events (e.g., the individual’s separation from service, a predetermined date, or the individual’s death).Section409A imposes restrictions on an individual’s ability to change his or her distribution timing or form after the compensation has been deferred.For certain individuals who are officers, Section 409A requires that such individual’s distribution commence no earlier than six months after such officer’s separation from service. Awards granted under the Incentive Plan with a deferral feature will be subject to the requirements of Section 409A.If an award is subject to and fails to satisfy the requirements of Section 409A, the recipient of that award will recognize ordinary income on the amounts deferred under the award, to the extent vested, which may be prior to when the compensation is actually or constructively received. Also, if an award that is subject to Section 409A fails to comply with Section 409A’s provisions, Section 409A imposes an additional 20% federal income tax on compensation recognized as ordinary income, as well as possible interest charges and penalties. Certain states have enacted laws similar to Section 409A which impose additional taxes, interest and penalties on non-qualified deferred compensation arrangements. We will also have withholding and reporting requirements with respect to such amounts. Board of Director’s Recommendation OUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE 2 -18- PROPOSAL 3 RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS The Audit Committee has selected Mayer Hoffman McCann P.C., or Mayer Hoffman McCann, as our independent auditors for the year ending December 31, 2015 and has directed that management submit the selection of independent auditors to the stockholders for ratification at the Annual Meeting.Representatives of Mayer Hoffman McCann will be present at the Annual Meeting, will have an opportunity to make a statement if they so desire and will be available to respond to appropriate questions. Stockholders are not required to ratify the selection of Mayer Hoffman McCann as our independent auditors.However, we are submitting the selection of Mayer Hoffman McCann to the stockholders for ratification as a matter of good corporate practice.If you fail to ratify the selection, the Audit Committee will reconsider whether or not to retain Mayer Hoffman McCann.Even if the selection is ratified, the Audit Committee in its discretion may direct the appointment of a different independent accounting firm at any time during the year if it determines that such a change would be in the best interests of the Company and our stockholders. The affirmative vote of the holders of a majority of the shares of our common stock represented and voting at the Annual Meeting will be required to ratify the selection of Mayer Hoffman McCann. Audit Committee Policy Regarding Pre-Approval of Audit and Permissible Non-Audit Services of Our Independent Auditors Our Audit Committee has established a policy that requires that all audit and permissible non-audit services provided by our independent auditors will be pre-approved by the Audit Committee.These services may include audit services, audit-related services, tax services, and other services.The Audit Committee considers whether the provision of each non-audit service is compatible with maintaining the independence of our auditors.Pre-approval is detailed as to the particular service or category of services and is generally subject to a specific budget.Our independent auditors and management are required to periodically report to the Audit Committee regarding the extent of services provided by the independent auditors in accordance with this pre-approval, and the fees for the services performed to date. Board of Directors’ Recommendation OUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE RATIFICATION OF THE SELECTION OF MAYER HOFFMAN MCCANN P.C. AS OUR INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. -19- PROPOSAL 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION The Dodd-Frank Wall Street Reform and Consumer Protection Act, or the Dodd-Frank Act, was enacted on July21, 2010. As required by the Dodd-Frank Act, we are asking our stockholders to approve, on an advisory basis, the compensation of our named executive officers as described in this proxy statement. This proposal, commonly known as a “say-on-pay” proposal, gives our stockholders the opportunity to express their views on the compensation of our named executive officers. Compensation Program and Philosophy Our executive compensation program is designed to: • attract and retain talented and experienced executives; • motivate and reward executives whose knowledge, skills, and performance are critical to our success; • ensure fairness among the executive management team by recognizing the contributions each executive makes to our success; and • incentivize our executives to manage our business to meet our long-term objectives and the long-term objectives of our stockholders. Under this program, our named executive officers are rewarded for the achievement of specific short-term and long-term goals that enhance stockholder value. Stockholders are urged to read the Executive Compensation and Other Information section of this proxy statement, which describes our executive compensation program and contains information about the fiscal year 2014 compensation of our named executive officers. The Compensation Committee and our Board of Directors believe that our compensation design and practices are effective in implementing our executive compensation goals. We are asking our stockholders to indicate their support for the compensation of our named executive officers as described in this proxy statement by voting in favor of the following resolution: “RESOLVED, that the stockholders approve, on an advisory basis in a non-binding vote, the compensation of TearLab Corporation named executive officers as disclosed in this proxy statement pursuant to Item 402 of Regulation S-K, including information under the caption “Executive Compensation and Other Information,” the tabular disclosure regarding executive compensation, and the accompanying narrative disclosure set forth in the proxy statement relating to TearLab’s 2015 Annual Meeting of Stockholders.” Even though this say-on-pay vote is advisory and, therefore, will not be binding on us, our Compensation Committee and our Board of Directors value the opinions of our stockholders. Accordingly, to the extent there is a significant vote against the compensation of our named executive officers, we will consider our stockholders’ concerns, and the Compensation Committee will evaluate what actions may be necessary or appropriate to address those concerns. Board of Directors’ Recommendation OUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THIS PROXY STATEMENT. -20- EXECUTIVE COMPENSATION Compensation Discussion and Analysis The following discussion and analysis of compensation arrangements of our named executive officers should be read together with the compensation tables and related disclosures set forth below. This discussion contains forward-looking statements that are based on our current plans, considerations, expectations, and determinations regarding future compensation programs. The actual amount and form of compensation and the compensation programs that we adopt may differ materially from currently planned programs as summarized in this discussion. Overview The Compensation Committee of our Board of Directors is responsible for establishing, implementing, and monitoring adherence with our compensation philosophy. The compensation provided to our “named executive officers” for fiscal year 2014 is set forth in detail in the Summary Compensation Table below and other tables and the accompanying footnotes and narrative that follow this section. This section explains our executive compensation philosophy, objectives, and design, our compensation-setting process, our executive compensation program components and the decisions made in relation to fiscal year 2014 for each of our named executive officers. Our “named executive officers” for fiscal year 2014, who appear in the Summary Compensation Table, were: • Elias Vamvakas, our Chief Executive Officer (our “CEO”); • Joseph Jensen, our Chief Operating Officer and President; • William Dumencu, our Chief Financial Officer; • Paul Smith, our Vice President of International Markets; and • Venkiteshwar Manoj, our Vice President of Medical Affairs. In this Compensation Discussion and Analysis, TearLab Corporation and its subsidiaries is referred to as “our,” “us,” “we,” or the “Company.” Executive Compensation Philosophy, Objective and Design Philosophy . As an ophthalmic device company, we operate in the professional health sector and medical laboratories and research industry. To succeed in this environment, we must hire experienced executives with specific skills in key functional areas who have worked in an environment similar to ours. We are primarily located in San Diego, California, which is a life sciences technology center in the U.S. that has many companies who reward their executives with equity compensation. Our overall compensation philosophy, therefore, is to compensate seasoned executives in a manner that attracts the caliber of individuals needed to manage and staff a technical and government-regulated business and operate in an innovative and competitive industry yet drive a business with a capitalization of less than $300 million to grow. Objectives and Design . Our executive compensation program is designed to: • attract and retain talented and experienced executives; • motivate and reward executives whose knowledge, skills and performance are critical to our success; • ensure fairness among the executive management team by recognizing the contributions each executive makes to our success; and • incentivize our executives to manage our business to meet our long-term objectives and the long-term objectives of our stockholders. To maintain a competitive compensation program and meet our need to attract seasoned executives that have experience in our sector, we also offer cash compensation in the form of (1) base salaries to reward individual contributions and compensate for their day-to-day responsibilities and (2) annual bonuses to drive targeted corporate goals and individual short-term objectives. In addition, our size, industry, and primary location have led us to include equity compensation as a major compensation element. Accordingly, o ur executive compensation in 2014 included equity award grants, which were made in the form of stock options. Our Board of Directors determined that this form of compensation aligns the executive team’s incentives with the long-term interests of our stockholders by rewarding our named executive officers for growing the Company and providing a positive return to shareholders, as evidenced by an executive benefiting from a stock option grant only if there is appreciation in the Company’s stock. -21- Impact of Fiscal 2014 Stockholder Advisory Vote on Executive Compensation In June 2014, we conducted a non-binding advisory vote on the compensation of the named executive officers for fiscal year 2013, commonly referred to as a “say-on-pay” vote, at our 2014 Annual Meeting of Stockholders. Our stockholders approved the named executive officer’s compensation, with approximately 86.7% of stockholder votes cast in favor of our executive compensation program. As the Compensation Committee evaluated our executive compensation policies and practices throughout fiscal year 2014, it was mindful of the strong support our stockholders expressed for our compensation philosophy and objectives. As a result, the Compensation Committee decided to retain our general approach to executive compensation. Consistent with the recommendation of the Board of Directors and the preference our stockholders expressed in the advisory vote on the frequency of future say-on-pay votes, the Board of Directors has adopted a policy providing for annual advisory votes on the compensation of our named executive officers. Accordingly, the next advisory vote on the compensation of our named executive officers will take place at the Annual Meeting of Stockholders to which this Proxy Statement relates, with the next say-on-pay vote after that to take place in 2016. Compensation-Setting Process We formed our Compensation Committee in September 2005. For 2014, our Compensation Committee was responsible for reviewing and making recommendations to our Board of Directors regarding our CEO’s compensation and the components thereof. In 2014, our Compensation Committee reviewed and recommended to our Board of Directors Company goals and objectives relevant to our CEO, evaluated our CEO in light of those goals and objectives, and made recommendations regarding our CEO’s compensation based on that evaluation. Our Compensation Committee also is responsible for reviewing and making recommendations to our Board of Directors on non-CEO executive officer compensation and making recommendations to our Board of Directors with respect to incentive compensations plans and equity-based plans. In 2014, our Compensation Committee reviewed and made recommendations to our Board of Directors regarding the compensation of our other executive officers, including the establishment and evaluation of performance goals. Our CEO attends meetings of our Compensation Committee, except with respect to discussions involving his own compensation. Typically, our CEO makes recommendations regarding compensation matters for each named executive officer, including with respect to each key element of compensation (i.e., stock option awards, base salary and annual bonus). In determining executive compensation for 2014, neither our Board of Directors nor our Compensation Committee met with a compensation consulting firm or considered market data presented by a compensation consulting firm in determining compensation. We did not engage in any benchmarking or targeting of any specific levels of pay. We did not engage a consultant as there was not a change in the base compensation of the executives as a whole scheduled in 2014, and we could not justify the cost of such an arrangement while we are focused on growing the Company. We are, however, in the process of establishing our executive compensation program for 2015. Our Compensation Committee is currently evaluating whether to use a compensation consultant in 2015. Unless otherwise stated, the discussion and analysis below is in large measure based on decisions by our Board of Directors. Therefore, the philosophy of how we will compensate our named executive officers in the future may not be the same as how they have been compensated previously. We expect that our Board of Directors will continue to review, evaluate, and modify the executive compensation framework based on the recommendations of our Compensation Committee. Our compensation program may, over time, vary from our historical practices. Executive Compensation Program Components Equity Compensation We have historically used equity compensation as a principal component of our executive compensation program. Consistent with our compensation objectives, we believe this approach aligns our executive team’s contributions with our long-term interests by allowing our executive team to participate in any future appreciation in the Company’s stock. While the equity awards to our named executive officers have typically been made in the form of stock options, we also granted our CEO and Mr. Dumencu fully vested restricted stock unit awards in 2012 to provide an immediate reward for a corporate achievement that was not integrated into our annual cash bonus program and to conserve the Company’s cash position. We did not grant restricted stock units in 2013 or 2014, and we do not expect to grant restricted stock units in 2015 because we believe stock options better align executive officer compensation with stockholder interests by rewarding Company growth. We also believe that stock options serve as an effective retention tool due to vesting requirements that are based on continued service with us and help create an ownership culture. In granting options, we considered, among other things, the named executive officer’s cash compensation, the need to create a meaningful opportunity for reward predicated on the creation of long-term stockholder value, our financial results, an evaluation of the expected and actual performance of each executive officer, his individual contributions and responsibilities, and market conditions. -22- In 2014, our board of directors granted stock options to Mr. Jensen. In making this determination, our board considered the recommendation by our compensation committee, which had reviewed Mr.Jensen’s equity award holdings and concurred with our CEO’s recommendation that his then-current equity award holdings, taking into consideration the unvested portion and the value of such awards, did not appropriately meet our retention and incentive goals, and, as a result, additional stock option awards were necessary. Accordingly, the board of directors approved a grant of options for 50,000 shares to Mr. Jensen in June 2014. These time-based options vest annually in 1/3 installments, starting on the one-year anniversary of the date of grant. In addition, Mr. Smith and Dr. Manoj were hired in April2014 and July 2014, respectively, and as a material inducement for their hires, they were each granted an inducement stock option for 100,000 shares that vests annually in 1/3 installments starting on the one-year anniversary of the date of grant. For 2015, we expect our compensation committee to continue this review process to determine whether to make a recommendation to our board of directors to approve any equity award grants for our named executive officers. The 50,000 options granted to Mr. Jensen in February 2015 is the only equity award that has been granted to our named executive officers in 2015 to date. While we have not yet adopted a formal policy regarding the timing of stock option and other equity grants as a public company, it has been our practice, which we expect to continue, that stock option grants have been granted with an exercise price not less than the fair value of the underlying stock on the date of grant. Base Salary In determining base salaries for 2014, our compensation committee and our board of directors considered the overall compensation package of our executive officers and our emphasis on providing compensation in the form of stock option grants in order to motivate our executive team and foster long-term growth for the benefit of our stockholders. Based on this emphasis on option grants, no adjustments were made to the base salaries of any of our named executive officers in 2014 as compared to the prior year. In addition, in connection with the negotiations of Mr. Smith’s hire as our Vice President, International Markets and Dr. Manoj’s hire as our Vice President, Medical Affairs, the compensation committee agreed to provide Mr. Smith an annual base salary of $180,000 and Dr. Manoj an annual base salary of $180,000. In fiscal years 2013 and 2014, the base compensation for our named executive officers was as follows: Named Executive Officer Fiscal Year2014 BaseSalary Fiscal Year2013BaseSalary Mr. Vamvakas Cdn. $ Mr. Jensen $ Mr. Dumencu Cdn. $ Mr. Smith $ 180,000 (1) - Dr. Manoj $ 180,000 (2) - Mr. Smith joined the Company in April 2014 and earned, on a pro-rated basis, $125,454 in base salary during fiscal year 2014. Dr. Manoj joined the company in July 2014 and earned, on a pro-rated basis, $84,577 in base salary during fiscal year 2014. In 2015, our Compensation Committee and our Board of Directors may conduct a review of our executive officers’ base salaries and determine adjustments, if any. 2014 Bonus Plan Our board of directors adopted an annual bonus plan for 2014 to reward the performance of our named executive officers in achieving our corporate goals and, with respect to Mr. Dumencu, Mr.Smith, and Dr. Manoj, individual objectives. Our CEO evaluates the individual performance of Mr. Dumencu, Mr. Smith, and Dr. Manoj and makes a recommendation to our compensation committee, which in turn makes a recommendation of the bonus earned under the bonus plan to our board of directors. Our board of directors retains the ultimate discretion whether to pay any bonus under the plan, which means that our board may choose in any given year whether to pay a bonus in cash or via an additional stock option upon a recommendation from our CEO. Bonuses for 2014 were paid in cash due to the cash position of the Company. A named executive officer’s target bonus amount under our 2014 bonus plan is expressed as a percentage of his base salary, and any such bonus would be earned upon the achievement of the applicable corporate goals and individuals objectives. Given our emphasis on providing option grants as a key component of our executive compensation, target bonus amounts for our named executive officers were not adjusted in 2014 from prior years. Accordingly, our CEO’s and Mr.Jensen’s target bonus amounts remained at 50% of their respective base salaries, and Mr.Dumencu’s target bonus amount remained at 25% of his base salary. In connection with the negotiations to hire Mr. Smith and Dr. Manoj, our compensation committee in each case agreed to provide them target bonus amounts of 25% of their respective base salaries, which in each case was prorated in 2014 based on the number of days employed with us. Our CEO and Mr. Jensen have higher bonus percentages that are solely based on corporate performance measures because they have broad degree of responsibility, including responsibility for the performance of all Company divisions generally and supervision of our other executive officers, including Mr. Dumencu, Mr.Smith, and Dr. Manoj. Our board of directors and compensation committee believe that bonus pay for our CEO and Mr. Jensen should be based on metrics that tie in closely with driving Company value and stockholder interests. -23- Under the 2014 bonus plan, with regard to each of Mr. Dumencu, Mr. Smith, and Dr. Manoj, 75% of the bonus opportunity was based on the achievement of corporate performance measures, and 25% of the bonus opportunity was based on individual performance. Our CEO and Mr. Jensen each meet with Mr. Dumencu, Mr. Smith, and Dr. Manoj and discuss their individual objectives at the beginning of each year and come to a tentative agreement on the short-term projects and goals that each executive should be focused in for the coming fiscal year, which is communicated by our CEO to the compensation committee for review. Our board of directors makes the ultimate decision whether to approve those individual performance goals. Corporate Performance Measures . For 2014, our board of directors established corporate performance goals of increasing revenues and adjusted operating profitability targets. This represented the elimination of the following three performance goals from 2013: unit/contract sales, minimum revenue per active contracted unit, and integration of our technology platform with customer relationship management technology. The financial measures for 2014 are important indicators of our ability to monetize our products and services. Each of these corporate performance measures was given equal weighting based on our belief that each was similarly critical to our strategic goals for 2014. At the time the corporate performance measures were set, our board of directors believed that these corporate performance measures provided a more accurate gauge of our success than the 2013 performance goals and were challenging and aggressive because they represented significant growth in revenues and continued prudence in the management of our cash resources. Our board of directors believed that the achievement of the corporate performance measures at the target levels would require extraordinary efforts, excellent leadership, effective leveraging of our competencies and a clear focus on driving results throughout the year.1 Individual Performance Measures . We, as well as our customers, operate in a market that is highly regulated in terms of research, development, testing, manufacture, labeling, promotion, advertising, distribution, and marketing of our products, which requires strong leadership and management capabilities. Necessarily, we expect a high level of performance from each of Mr.Dumencu, Mr. Smith, and Dr. Manoj in carrying out their respective responsibilities to achieve results effectively. As a result, Mr. Dumencu, Mr. Smith, and Dr. Manoj are individually evaluated based on his overall performance relative to individualized short-term goals that are set by the board of directors, after consultation with our CEO, relative to the executive’s position with the Company. During fiscal year 2014, our named executive officers were eligible to earn the following cash bonuses under our 2014 bonus plan: Named Executive Officer FiscalYear 2014TargetCashBonus Opportunity(asaPercentage of Base Salary) Fiscal Year2014TargetCashBonus
